Title: To George Washington from Henry Knox, 1 September 1792
From: Knox, Henry
To: Washington, George



Sir,
War department September 1st 1792

I have the honor to submit you a copy of Major General Waynes letter of the 24th Ultimo, containing his ideas of the war, in case of the failure of the pacific overtures.
I have written him this day, of which the enclosed is a copy.
The propriety of the expedition to the St Joseph’s river at present, may be justly questioned—After we shall be well established at the Miami village, with proper posts of communication with the head and down the Wabash, and down the Miami of Lake Erie, the hostile Indians on St Josephs will either submit, or remove to a greater distance.
We shall soon know with certainty, whether any Indians will remain on the Miami of Lake Erie the ensuing winter—If they should not, the establishments may be effected as far as the field of action of the 4. of November and perhaps at the Miami village during the Winter or early in the spring, [(]before the Indians can assemble) either without loss or opposition—if so, our great points would be gained.
The Magazines therefore of forage, and provisions at the advanced posts will be proper and important.
The morning report made to Genl Wayne of the 24th of August I have the honor to enclose—I believe some of his detachments which had arrived are not inserted.
I have the honor also to transmit enclosed the returns of recruits to this day—It is painful to reflect upon its small encrease and difficult to conjecture a remedy, excepting by increasing the pay which cannot be effected without the orders of Congress. I have the honor to be with the highest respect Your most obed. Servant

H. Knoxsecy of war

